—Appeal from a judgment of the Supreme Court (Kane, J.), entered April 19, 1994 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, after a hearing.
*925We find no reason to disagree with Supreme Court’s dismissal of petitioner’s application for a writ of habeas corpus. It is well settled that a habeas corpus proceeding is not applicable where full relief may be obtained through other more appropriate means. In the absence of proof warranting a departure from traditional orderly procedures, Supreme Court properly dismissed petitioner’s request for habeas corpus relief.
Cardona, P. J., Mikoll, Mercure, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.